DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 14, 18, 22, 23, and 27 were amended in the response filed on 12/28/2020.  Claims 1-5, 9, 10, 12, 14-20, 22-25, 27-29, and 31 are currently pending.
Priority

    PNG
    media_image1.png
    201
    1083
    media_image1.png
    Greyscale
(filing receipt dated 8/26/2020).
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 9, 10, 12, and 14-20 in the reply filed on 12/28/2020 (see p. 7) is acknowledged.  The Applicant’s election with traverse of the following species of reaction is also acknowledged (see p. 7): 

    PNG
    media_image2.png
    217
    816
    media_image2.png
    Greyscale
.  This species appears to read on claims 1-5, 9, 10, 12, and 14-20.
claims 1 and 22 (or mercury, which is not a main group element; see claim objections section below) and at least one nitrogen containing ligand and the prior art cited in the restriction requirement dated 10/30/2020 in order to break the unity of invention between Groups I and II and between the species of each of Groups I and II (Wang-see p. 3-6 of the OA dated 10/30/2020) no longer reads on the special technical feature as a result of the amendments filed on 12/28/2020.  Wang is directed toward a process which utilizes an oxidizing electrophile comprising copper or iron and newly amended independent claims 1 and 22 are now only directed toward oxidizing electrophiles comprising arsenic, selenium, bromine, indium, tin, antimony, tellurium, mercury, thallium, lead, or bismuth.  
This argument is persuasive with respect to Wang.  However, the newly amended Groups (I: claims 1-5, 9, 10, 12, and 14-20 vs. II: claims 22-25, 27-29, and 31) are still not found to possess unity of invention because even though the inventions of these groups require the technical feature of oxidizing electrophiles comprising arsenic, selenium, bromine, indium, tin, antimony, tellurium, mercury, thallium, lead, or bismuth and a nitrogen containing ligand, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ochiai (“Highly Regioselective Amination of Unactivated Alkanes by Hypervalent Sulfonylimino-3-Bromane” Science, 2011, 332, p. 448-451).  Ochiai (see whole document) teaches an 
    PNG
    media_image3.png
    126
    74
    media_image3.png
    Greyscale
(see fig. 3 on p. 449).  The composition further includes tetramethylpentane (compound 2m in entry 13 in Table 1 on p. 450) as a non-oxidizable liquid (and optionally hexafluoroisopropanol (HFIP; a fluorinated hydrocarbon which also functions as a non-oxidizable liquid) as an additional co-solvent.  See Table 1 on p. 450, include legend at the bottom of said Table.  Therefore the restriction requirement is still deemed proper and is therefore made FINAL.
Claims 22-25, 27-29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 The elected species appears to be free from the prior art.  The closest teachings to the elected species appear to be those of Hasiguchi (“Main-Group Compounds Selectively Oxidize Mixtures of Methane, Ethane, and Propane to Alcohol Esters” Science, 2014, 343, p. 1232-1237); and US 2017/0275222 (‘222, published on 9/28/2017, of record in the IDS filed on 5/28/2020).  Hasiguchi is directed toward the C-H functionalization and oxidation of unfunctionalized alkanes in the presence of thallium (Tl(TFA)3 or Tl(OAc)3), lead (Pb(TFA)4) or mercury (Hg(TFA)2) catalysts in a strongly acidic solvent (HTFA-trifluoroacetic acid; MSA-methanesulfonic acid) to produce alcohol esters of the corresponding hydrocarbons (the TFA or OAc alcohol esters).  See whole document, in particular Table 1 on p. 1233 and discussion thereof.  There is no teaching or suggestion that the TFA or OAc ligands can be replaced by nitrogen containing 
Accordingly the species search was extended to the following species of reaction: the reaction of cyclopentene (cycloalkene hydrocarbon substrate) in the presence of diphenyl diselenide (oxidizing electrophile comprising selenium) and N-fluorobenzenesulfonimide (NFSI; a nitrogen containing ligand and oxidant) to produce N-cyclopentenyl-N-(phenylsufonyl)benzenesulfonamide: 
    PNG
    media_image4.png
    44
    119
    media_image4.png
    Greyscale
 as the nitrogen-functionalized product.
  Claims 1-5, 9, 10, 12, and 14-20 are currently pending and under examination.  
Claim Objections
Claim 1 is objected to because of the following informalities:  mercury is not a main group element (it is a transition metal; also see [0031-0033] of the specification as filed).  Therefore options (i) and (ii) in claim 1 should be rewritten recite that option (a) comprises a main group element selected from… or the transition metal mercury (or something similar).  The Examiner notes that whatever language is adopted should also be carried through to the definition of “M” in claim 18.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 10, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble of claim 1 recites “a process for converting a hydrocarbon comprising at least one C-H bond to a nitrogen-functionalized product” and then the claim further recites that the process comprises: contacting the hydrocarbon with an oxidizing electrophile (or an oxidant and reduced form of the electrophile) and at least one nitrogen-containing ligand in a solvent to provide the nitrogen-functionalized product.  The scope of the reaction is unclear.  Though the specification as filed defines the “nitrogen-functionalized product” as any product that forms in which at least one C-H bond of the hydrocarbon substrate has been nitrogen functionalized [0088-0089], it is unclear if the nitrogen functional group being added to the hydrocarbon is limited to the “at least one nitrogen containing ligand”.  The claim does not explicitly recite any other source of a nitrogen-containing functional group and nor is there another source of a nitrogen-containing functional group that would be expected to be implicitly present in the reaction.  Based on the specification as filed, it appears as if the nitrogen functionalization introduced into the hydrocarbon is the nitrogen containing ligand, 
  	Claim 3 recites that the process further comprises “contacting the nitrogen-functionalized product with a compound of the formula H-Nu to form an amine”. It is unclear that there is sufficient antecedent basis for this step as the “nitrogen-functionalized product” of claim 1 does not exclude amine compounds absent any evidence to the contrary.  If amines cannot be formed using the process of claim 1, then claim 1 should recite as much (also see 35 USC 112a rejection below).  Alternatively, if amines can be formed using claim 1, then claim 3 should first specify that the nitrogen-functionalized product is not an amine before further specifying how to produce an amine from the nitrogen-functionalized product.
	Claim 4, which depends from claim 3, recites that “Nu is oxide, hydroxide, alkoxide, aryloxide, carboxylate, thiolate, bisulfide, optionally protected amide, or optionally protected azanide”.  Claim 3 defines “Nu” as a nucleophilic group that enables formation of the amine, where the actual process of claim 3 recites contacting the nitrogen functionalized product with a compound of the formula “H-Nu”.  It is unclear what H-oxide; H-hydroxide; and H-optionally protected amide encompass.  A similar issue occurs with the following options in claim 5: -O (H-O?); -S (H-S?); -NR1 (H-NR1, what is the third bond to the nitrogen atom?)
Claim 9, which also depends from claim 3, recites that the amine can comprise “a monoamine, a diamine, or both a monoamine, and a diamine”.  It is unclear if the designation “amine” refers to i) the compound as a whole or ii) each instance of “amine” that is present on the compound after treatment.  For example, if the compound as a 
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 112a-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 10, 12, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
nY2-n, wherein Y is an electron withdrawing group and n is 0 or 1 (see claims 15-19) in a solvent to produce a nitrogen-functionalized product wherein a C-H bond of the hydrocarbon is replaced by the –NHnY2-n group, it is not clear that the Applicant is in possession of the above process wherein any nitrogen containing ligand can be used to produce any nitrogen-functionalized product.  
The specification as filed on teaches examples wherein a C-H bond in unfunctionalized methane, ethane, ethylene, and benzene is treated with an oxidizing electrophile comprising thallium (Tl), mercury (Hg), iodine (I), or antimony (Sb) and HN(SO2F)2 or HNTf2 as a ligand (compounds of formula NHnY2-n, wherein Y is –SO2F or Tf (-SO2CF3)) in the presence of a solvent to produce the corresponding product wherein at least one C-H bond in the hydrocarbon is replaced by a –N(SO2F)2 or –NTf2 group (see Table 1 and examples on p. 43-53).  There is no evidence that the nitrogen-containing ligands could be substituted by unfunctionalized amines or amines bearing electron donating groups.  Nor would the skilled artisan assume that unfunctionalized Park (“Transition Metal-Catalyzed C-H Amination: Scope, Mechanism, and Applications” Chemical Reviews, 2017, 117, p. 9247-9301, of record in the IDS filed on 5/28/2020); Stavropoulos (“Metal-Catalyzed and Metal-Free Intermolecular Amination of Light Alkanes and Benzenes” Comments Mod Chem A Comments Inorg Chem. 2017, 37, p. 1-57); and Rat (“C-H Bond Activation Mediated by Inorganic and Organometallic Compounds of Main Group Metals” Advances in Organometallic Chemistry, 70, 2018, p. 233-311).  These references are all reviews of C-H bond activation using both main group and transition metals and all teach that there is no one catalyst that can activate all types of hydrocarbon C-H groups for reaction with all types of possible nitrogen-containing ligands to produce any type of nitrogen-functionalized hydrocarbon product.  Therefore the Applicant only appears to be in possession of the scope of reaction indicated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenner (“Direct Oxidative Allylic and Vinylic Amination of Alkenes through Selenium Catalysis” Angew. Chem. Int. Ed. 52, 2013, p. 8952-8956; including Supporting Information (SI) p. S1-S56).
Trenner teaches the oxidative allylic and vinylic amination of alkenes through selenium catalysis (see whole document). With particular regard to claims 1, 2, 10, 12, and 14-20, Trenner teaches the following reaction (see p. S16 and compound 4c in Scheme 3 on p. 8954):

    PNG
    media_image5.png
    192
    811
    media_image5.png
    Greyscale
, 
wherein cyclopentene (a cycloalkene hydrocarbon substrate comprising at least one C-H bond) is reacted with a reduced form of an oxidizing electrophile comprising selenium (diphenyl diselenide) in the presence N-fluorobenzenesulfonimide (NFSI) (acting as both an oxidant and nitrogen-containing ligand to produce the active oxidizing electrophile of formula I-see scheme 4 on p. 8954) in nitromethane (a deactivated aliphatic non-oxidizable liquid solvent according to [0074-0077] of the specification as filed) to provide N-cyclopentenyl-N-(phenylsulfonyl)benzenesulfonamide (4c) (the nitrogen-functionalized product, wherein a vinyl C-H bond of the cyclopentene was replaced by a C-N(SO2Ph)2 group) and an electrophile reduction product (diphenyl diselenide, see scheme 4 on p. 8954) and separating the nitrogen-functionalized 
With further respect to claims 15-19, NFSI corresponds to the instantly claimed nitrogen containing ligand of formula –NHnY2-n, wherein n is 0 and Y is –SO2R, wherein R is a phenyl (aromatic) group and the active oxidizing electrophile formed in situ is the compound of formula I in Scheme 4 on p. 8954, which corresponds to an oxidizing electrophile of formula Mm(NHnY2-n)p wherein n and Y are as defined above, M is a selenium cation, m is 1+ and p is 1.  With further respect to claim 10, the diphenyl diselenide (Ph-Se-Se-Ph; electrophile reduction product) is used in a catalytic amount in the reaction, therefore it is continuously being regenerated to form the oxidizing electrophile of formula I in situ by being contacted with NFSI (the oxidizing regenerating reagent) (also see Scheme 4 on p. 8954).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 9, 10, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trenner (“Direct Oxidative Allylic and Vinylic Amination of Alkenes through Selenium Catalysis” Angew. Chem. Int. Ed. 52, 2013, p. 8952-8956; including Supporting Information (SI) p. S1-S56) in view of Greene (“Benzenesulfonamide” Greene’s Protective Groups in Organic Synthesis, 2007, p. 855-859).
Applicant Claims

    PNG
    media_image6.png
    166
    991
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    173
    1029
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    176
    1001
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    210
    945
    media_image9.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Trenner teaches the oxidative allylic and vinylic amination of alkenes through selenium catalysis (see whole document). With particular regard to claims 1, 2, 10, 12, and 14-20, Trenner teaches the following reaction (see p. S16 and compound 4c in Scheme 3 on p. 8954):

    PNG
    media_image5.png
    192
    811
    media_image5.png
    Greyscale
, 
wherein cyclopentene (a cycloalkene hydrocarbon substrate comprising at least one C-H bond) is reacted with a reduced form of an oxidizing electrophile comprising selenium (diphenyl diselenide) in the presence N-fluorobenzenesulfonimide (NFSI) (acting as both an oxidant and nitrogen-containing ligand to produce the active oxidizing electrophile of formula I-see scheme 4 on p. 8954) in nitromethane (a deactivated aliphatic non-oxidizable liquid solvent according to [0074-0077] of the specification as filed) to provide N-cyclopentenyl-N-(phenylsulfonyl)benzenesulfonamide (4c) (the nitrogen-functionalized product, wherein a vinyl C-H bond of the cyclopentene was replaced by a C-N(SO2Ph)2 group) and an electrophile reduction product (diphenyl diselenide, see scheme 4 on p. 8954) and separating the nitrogen-functionalized product from the electrophile reduction product by solvent evaporation and flash column chromatography.  Also see other examples which illustrate the scope of the reaction in Schemes 2-3 on p. 8953-54 and corresponding experimental procedures on p. S1-S20, wherein allylic C-H bonds can also be functionalized using the disclosed conditions.
With further respect to claims 15-19, NFSI corresponds to the instantly claimed nitrogen containing ligand of formula –NHnY2-n, wherein n is 0 and Y is –SO2R, wherein R is a phenyl (aromatic) group and the active oxidizing electrophile formed in situ is the compound of formula I in Scheme 4 on p. 8954, which corresponds to an oxidizing electrophile of formula Mm(NHnY2-n)p wherein n and Y are as defined above, M is a selenium cation, m is 1+ and p is 1.  With further respect to claim 10, the diphenyl diselenide (Ph-Se-Se-Ph; electrophile reduction product) is used in a catalytic amount in the reaction, therefore it is continuously being regenerated to form the oxidizing electrophile of formula I in situ by being contacted with NFSI (the oxidizing regenerating reagent) (also see Scheme 4 on p. 8954).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regards to claims 3-5 and 9, Trenner does not explicitly teach deprotecting compound (4c).  Trenner does teach a mono-deprotection of a similar compound (4i) to produce a sulfonamide (5) (see equation (1) on p. 8954 and discussion thereof), but does not explicitly teach the full deprotection of the compound to form an amine.  This deficiency is cured through the teachings of Greene.  Greene (see full document) teaches that there are several methods known to cleave benzenesulfonamide groups (PhSO2-NR2) to produce the corresponding amines, including treatment with 1, wherein R1 is an alkyl or aryl group) and ammonia (H-NR1R2, wherein R1 and R2 are H) (see “cleavage” section on p. 855-858). Therefore the skilled artisan could predictably either i) combine the deprotection method of Trenner with one of those in Greene or ii) use those of Greene to arrive at deprotected primary amine compounds (wherein the compounds exemplified in the process of Trenner would correspond to monoamines if the nitrogen atom were fully cleaved from the two benzenesulfonyl groups). Further, Trenner mentions that nitrogen functionality is present in a plethora of naturally occurring and anthropogenic compounds with essential biological function (see first col. of p. 8952), therefore the skilled artisan would be motivated to have a method in place for cleaving the benzenesulfonyl nitrogen protecting group in order to add more diversity to the C-H to C-N functionalization method.  Also see MPEP 2143 B.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Trenner and Greene to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to fully deprotect the sulfonimide protected compounds obtained in the C-H to C-N functionalization process of Trenner using the deprotection strategy employed by Trenner in combination with the teachings of Greene or using the predictable methods of Greene because Trenner mentions that nitrogen functionality is present in a plethora of naturally occurring and anthropogenic compounds with essential biological function (see first col. of p. 8952), and the skilled artisan would be motivated to have a method in place for 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622